Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-10, 13, 15, and 19 have been cancelled; Claims 11, 20, and 30 have been amended; Claims 11-12, 14, 16-18, and 20-30 remain for examination, wherein claims 11, 20, and 30 are independent claims. It is acknowledged of the receipt of the Applicant’s “terminal disclaimer” filed on 11/16/2020, which has been approved on 11/16/2020.

Status of the Previous Rejections
Previous objections of claims 11, 20, and 30 because of the informalities is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 11/16/2020.
Previous objection of claim 19 because of the informalities is withdrawn since this claim has been cancelled in view of the Applicant’s “Argument/remarks with amendment” filed on 11/16/2020.
Previous objection of claims 13 and 15 because of the informalities is withdrawn since these claims have been cancelled in view of the Applicant’s “Argument/remarks with amendment” filed on 11/16/2020.


Previous rejection of claims 11-30 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of copending application No. 15/049461 (US-PG-pub 2017/0240992 A1), updated as US patent 10,174,398 B2 is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 11/16/2020 and “Terminal disclaimer” filed on 11/16/2020, which has been approved on 11/16/2020.

Reason for Allowance
Claims 11-12, 14, 16-18, and 20-30 are allowed.  
Regarding the instant independent claims 11, 20, and 30, Williams et al (US’868)
teaches a thin cast strip product with micro-alloy additions  by hot rolling, coiling, and age hardening with 3 mm or less of thickness and Williams et al (US’868) in view of Kami et al (PG’256) teaches the similar alloy composition and microstructures as recited in the instant claims. However, the recorded prior art(s) does not specify the property of at least 6.0 of corrosion index and corresponding alloy compositions (par.[0012], [0015], [0018], and [0042] of the instant specification). Since claims 12, 14, 16-18 depend on claim 11, and 21-29 depend on claim 20, these claims are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734